Citation Nr: 1425155	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1988 to July 1990.  He served on various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in the United States Army National Guard of Pennsylvania from July 1990 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Service connection for schizoaffective disorder was denied therein.  The Veteran initiated an appeal.  Thereafter, a statement of the case (SOC) was issued which essentially recharacterized this matter as whether new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for schizoaffective disorder.  The Veteran perfected his appeal in response.  He requested a hearing before a Veterans Law Judge at the RO in doing so.  This hearing was scheduled for March 2011, but he failed to appear for it.  The request therefore was deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

In May 2011, the Board recharacterized this matter more broadly for the Veteran's benefit as one concerning a psychiatric disorder instead of just schizoaffective disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then found that new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder.  This underlying issue, however, was remanded for additional development.  Review of the Veteran's paper and electronic claims files shows that adjudication of this matter still cannot proceed at this time.  Thus, this matter is once again is REMANDED.


REMAND

Although the delay entailed by another remand is regrettable, the Board cannot adjudicate the Veteran's claim for service connection for a psychiatric disorder without more additional development.  This additional development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to service connection for a psychiatric disorder.  

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As such, as many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

While service treatment records for the Veteran's active duty service were available as of the Board's previous remand, those for his service in the National Guard were not available.  The Board accordingly directed that they be obtained.  This directive was followed.  There is no indication from the complete service treatment records that the Veteran received any mental health treatment.  However, such records do not include mental health records.  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  In light of the Veteran's recount of having received in-service mental health treatment, a request or requests specifically for them must be made.  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

It also was directed in the Board's previous remand that the Veteran's service personnel records be obtained.  Like above, this directive was followed.  The response received, which was not recognized by the Veteran's representative, indeed was that any such records would be with the National Guard service treatment records.  The stated purpose was so that the dates of each type of his service could be verified.  The dates of his active duty service and overall service in the National Guard now are known, but unfortunately the dates of his periods of ACTDUTRA and INACTDUTRA are not.  Pay records may contain this information.  As such, a request or requests for them must be made.  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

VA treatment records dated into March 2012 have been obtained, the most recent in compliance with the Board's previous remand.  They show that the Veteran receives ongoing psychiatric treatment.  The likelihood that there are pertinent VA treatment records dated from March 2012 to present therefore is significant.  A request or requests for these updated records therefore must be made.  Indeed, such a request or requests would be necessary even if the records were not likely to be pertinent.  VA has constructive notice of all VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and, if necessary, one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Further, a March 1995 VA treatment record indicates that he received private psychiatric treatment from Dr. K. for four or five years ending around November 1994.  A September 2009 VA treatment record, which was among those recently obtained, further notes that he was admitted to Life Care Hospital for a psychiatric disorder before being transferred to VA.  The Veteran must be asked to either submit these treatment records or provide enough information to identify and locate them along with authorization for their release.  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

Recently obtained VA treatment records dated in March and October 2009 further mention possible psychiatric treatment at Staunton Clinic.  Though records from this facility recently were requested, none have been obtained.  The responses received were that they are kept only for 10 years, there was no treatment between 2007 and 2009, and the dates of treatment identified did not match that received.  Of note, however, is that the Veteran did not specify any such dates.  It is possible that if he does, records will be obtained.  He thus again should be asked to either submit them or provide enough information to identify and locate them along with authorization for their release.  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

If VA provides a medical examination and/or a medical opinion for service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  It thus must allow the Board to perform a fully informed adjudication.  Id.  The Veteran's history must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying an opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for it must be given.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination complete with a medical opinion in July 2011, pursuant to the Board's previous remand.  This remand was drafted to satisfy the duty to assist.  Yet not even substantial compliance with some of its directives has been achieved.  Dyment v. West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, it was directed that the examination and opinion occur after all records had been obtained.  Most of the records were obtained after July 2011, however.  This includes the service treatment and personnel records from the National Guard.  It also includes voluminous VA treatment records, though some of these were reviewed electronically by the examiner.  The records sought in this remand also obviously were not considered.  Without taking the Veteran's entire history into account, the factual premises underlying the opinion may be inaccurate.  
While a rationale was provided for this opinion, that the Veteran's psychiatric disorder preexisted his active duty service and was not aggravated therein, it is incomplete.  His representative has pointed out that the examiner did not account for his numerous complaints of digestive symptoms for which no diagnosis was made in determining whether or not there was aggravation during active duty service.  The representative further has pointed out that the examiner did not address the Veteran's recount of being "platoon bitch" and having behavioral issues, to include increased alcohol use and one disciplinary action, in making this determination.  His National Guard service finally was not considered.  This is of particular import, as service connection may be established for disability due to a disease or injury incurred or aggravated during active duty or ACTDUTRA and for disability due only to injury incurred or aggravated during INACTDUTRA.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

Accordingly, a REMAND is directed for the following:

1.  Make as many requests to all appropriate sources as necessary to obtain all mental health records regarding the Veteran dated during his active duty service.  Of note is that he recounts at least two instances of mental health treatment, one during basic training and one while stationed at Fort Irwin.  Associate all records received with the paper or electronic claims file.  If records do not exist or exist but are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  To assist in determining the dates of the Veteran's periods of ACTDUTRA and INACTDUTRA, which are between July 1990 and July 1996,  request his pay records from the Defense Finance and Accounting System.  Also request any other records from all appropriate sources that may be helpful to make this determination.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Make as many requests as necessary to obtain all outstanding VA treatment records dated from March 2012 to present.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  Ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release.  This includes four or five years of psychiatric treatment records from Dr. K. ending around November 1994, records concerning a psychiatric admission to Life Care Hospital possibly around September 2009, and possible psychiatric treatment records dated at least in 2009 from Staunton Clinic.  If he provides the information (which for Staunton Clinic in particular includes dates of treatment) and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

5.  After completion of all of the above, arrange for the Veteran to undergo an appropriate VA medical examination.  The examiner, who shall be a psychologist or psychiatrist, shall review the paper and electronic claims files.  Such shall be documented in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all psychiatric disorders present.  

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability):  (1) that the Veteran had a psychiatric disorder that preexisted his active duty service; (2) if he did have a preexisting psychiatric disorder, that it was aggravated (permanently worsened beyond natural progression) during active duty, ACTDUTRA, or INACTDUTRA service; (3) if he did not have a preexisting psychiatric disorder, that his current psychiatric disorder was incurred during or otherwise is related to his active duty, ACTDUTRA, or INACTDUTRA service.  A clear and full rationale (explanation) must be provided for this opinion in the report.  This means that the conclusion reached must be supported.  

As such, medical principles shall be discussed thoroughly as they relate to the medical and lay (non-medical) evidence.  The Veteran's numerous complaints of digestive symptoms for which no diagnosis was made during active duty service specifically shall be addressed-as shall his recount of being "platoon bitch" and having behavioral issues, to include increased alcohol use and one disciplinary action.  His psychiatric hospitalization in February and March 1995, regardless of whether or not it was during a period of ACTDUTRA or INACTDUTRA service, finally shall be addressed along with anything else of import.

If the opinion cannot be provided without speculation, the physician still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

6.  Then, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Furnish him and his representative with a rating decision if the determination made is favorable.  If it is unfavorable, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or Appeals Management Center.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit(s) claimed.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

